PER CURIAM.
This cause came on to be heard upo-n the motion of appellees to affirm the order appealed from pursuant to Rule 38 of the Rules of this Court, 30 F.S.A., and it appearing’to the Court from an examination of the record that said petition is appropriate and seasonably made and that it is manifest that the questions raised on appeal are without substantial merit and need no further- argument;
*746It is accordingly ordered, adj-udged and decreed that the motion to affirm the order appealed from be and the same is hereby granted, and the order is
Affirmed.
THOMAS, Acting C. J., and HOBSON, THORNAL and BUFORD, JJ., concur.